Title: Cash Accounts, December 1765
From: Washington, George
To: 



[December 1765]



Cash


Decr 8—
To Ditto [cash] of Mr Martin Cockburn [Maryland currency]
£ 23.12. 6


21—
To Ditto recd of Mr Harry Piper
9.12. 0



To Ditto of Mr Robt Alexr for Mr S[amuel] Washingn
12. 0. 0



To Ditto for an Axe sold in Frederick [Maryland currency]
0. 5. 0


30—
To Ditto recd for Virginia Money [Maryland currency]
1.17. 6



To Cash (supposd to be) recd & not chargd
29.12. 9


Contra


Decr 1—
By Mr [John] Muir for havg two Deeds drawn for my Lotts in Alexa.
0.10. 0


2—
By Mrs Washington
0. 2. 6



By Servant
0. 1. 3


11—
By Mrs Washington
2. 0. 0



By the Treasury for the Sheriff of Albemarle pr Colo. [Fielding] Lewis
20. 0. 0



By 70,000 Shingles pr Colo. Lewis
35. 0. 0



By Saml Johnson pr Jno. Sheridine [Maryland currency]
1. 2. 6



By 1 Bull —— English
3. 0. 0


22—
By Thomas Bishop
3. 0. 0



By James Davenport
2. 0. 0


23—
By Dulick Willis Rigging my Schooner
1. 2. 0


24—
By Jno. Alton
8. 0. 0


28—
By James Davenport
6. 0. 0


30—
By Virga Money given for 5 dollars
1.13. 9


31—
By Jno. Carney
58.10. 0




By Cash upon hand this day & carrd to Acct in 1766 folio 230 viz.




In Virginia Paper
302.11. 0



English Silver
10. 6.10



Ditto gold ½ a Guinea
0.15. 0



Dollars 63 @7/6 [Maryland currency]
23.12. 6



Maryland Money [Maryland currency]
0.10. 0



By Maryld money pd & not charged [Maryland currency]
8.19. 6


